Citation Nr: 1013581	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-19 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 28, 2006, for 
the grant of service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
PTSD with an effective date of June 28, 2006.  The Veteran 
appealed the effective date assigned for service connection.    

In February 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  During the hearing, the Veteran raised 
an inextricably intertwined issue that has not been addressed 
by the agency of original jurisdiction.  The Veteran raised 
the issue of clear and unmistakable error (CUE) in a May 1985 
rating decision that denied service connection for PTSD.  
This matter is inextricably intertwined with the earlier 
effective date claim on appeal.  As such, these matters must 
be addressed together on remand.  Harris v. Derwinski, 1. 
Vet. App. 180 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of the appeal, the Veteran has generally 
contended that the effective date for the grant of service 
connection for PTSD should be January 2, 1985, the date of 
receipt of a claim for PTSD that was denied by a May 1985 
rating decision.  

During the February 2010 hearing, the Veteran specifically 
raised the issue of CUE in the May 1985 rating decision that 
denied service connection for PTSD.  The specified error is 
that VA failed to concede the Veteran's combat exposure.  

The Veteran's CUE claim has not been addressed by the RO, and 
is therefore not yet before the Board on appeal.  The Board 
finds that the Veteran's claim for an earlier effective date 
and his claim with regard to CUE in the May 1985 rating 
decision are inextricably intertwined.  Therefore the issue 
of an earlier effective date must be held in abeyance and 
remanded to the RO to be addressed after initial adjudication 
of the CUE claim.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the 
issue of CUE in the May 1985 rating 
decision which denied entitlement to 
service connection for PTSD.  

2.  After completion of the above, 
the RO should review the record and 
readjudicate the issue of entitlement 
to an effective date earlier than 
June 28, 2006, for the grant of 
service connection for PTSD.  The 
Veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case 
and be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


